Case 1:15-Cr-00379-PKC Document 15 Filed 11/23/18 Page 1 of 11

23 oplGlNAL

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

_ _. _ __ ._ __ __ _. _ __ ._ ._ ._ _ ._ _ _ _ _ _ X
UNITED STATES OF AMERICA : SUPERSEDING INDICTMENT
- V. - : 82 15 Cr. 379 (PKC)
JUAN ANTONIO HERNANDEZ ALVARADO,
a/k/a “Tony Hernandez,”
Defendant.
_. ._ ... __ _ _ _ _ ._. _ _ ... _ _ ._ __ _. _ _. _ X
COUNT ONE

(Cocaine Importation Conspiracy)
The Grand Jury charges:
OVERVIEW
1. From at least in or about 2004, up to and including
in or about 2016, multiple drug-trafficking organizations in
Honduras and elsewhere worked together, and with support from
certain prominent public and private individuals, including
Honduran politicians and law enforcement officials, to receive
multi-ton loads of cocaine sent to Honduras from, among other
places, Colombia via air and maritime routes, and to transport the
drugs westward in Honduras toward the border with Guatemala and
eventually to the United States.
2. For protection from official interference, and in

order to facilitate the safe passage through Honduras of multi-

  

Case 1:15-Cr-00379-PKC Document 15 Filed 11/23/18 Page 2 of 11

ton loads of cocaine, drug traffickers paid bribes to public
officials, including certain members of the National Congress of
Honduras and Honduran National Police.

3. JUAN ANTONIO HERNANDEZ ALVARADO, a/k/a “TOny
Hernandez,” the defendant, is a former member of the National
Congress of Honduras, the brother of the current President of
Honduras, and a large-scale drug trafficker who worked with other
drug traffickers in, among other places, Colombia, Honduras, and
Mexico, to import cocaine into the United States.

4. From at least in or about 2004, up to and including
in or about 2016, JUAN ANTONIO HERNANDEZ ALVARADO, a/k/a “Tony
Hernandez,” the defendant, was involved in processing, receiving,
transporting, and distributing multi-ton loads of cocaine that
arrived in Honduras via planes, go~fast vessels, and, on at least
one occasion, a submarine. HERNANDEZ ALVARADO had access to
cocaine laboratories in Honduras and Colombia, at which some of
the cocaine was stamped with the symbol “TH,” i.e., “Tony
Hernandez,” HERNANDEZ ALVARADO also coordinated and, at times,
participated in providing heavily armed security for cocaine
shipments transported within Honduras, including by members of the
Honduran National Police and drug traffickers armed with, among

other weapons, machineguns.

m

Case 1:15-Cr-00379-PKC Document 15 Filed 11/23/18 Page 3 of 11

5. As part of his drug-trafficking activities, JUAN
ANTONIO HERNANDEZ ALVARADO, a/k/a “Tony Hernandez,” the defendant,
and his co-conspirators bribed law enforcement officials for
sensitive information to protect drug shipments and solicited
large bribes from major drug traffickers for HERNANDEZ ALVARADO
and on behalf of one or more high-ranking Honduran politicians.

6. In or about February 2014 in Honduras, JUAN ANTONIO
HERNANDEZ ALVARADO, a/k/a “Tony Hernandez,” the defendant, met
with Devis Leonel Rivera Maradiaga, the former leader of a violent
Honduran drug-trafficking organization known as the Cachiros, for
a meeting set up by, among others, a former member of the Honduran
National Police. During part of that meeting, which was video and
audio recorded, HERNANDEZ ALVARADO agreed to help Rivera Maradiaga
by causing Honduran government entities to pay money owed to one
or more Cachiros money-laundering front companies in exchange for
kickback payments from Rivera Maradiaga. Rivera Maradiaga paid
HERNANDEZ ALVARADO approximately $50,000 during the meeting,

STATUTORY ALLEGATIONS

 

7. From at least in or about 2004, up to and including
in or about 2016, in Honduras and elsewhere, and in an offense
begun and committed out of the jurisdiction of any particular state
or district of the United States, JUAN ANTONIO HERNANDEZ ALVARADO,

a/k/a “Tony Hernandez,” the defendant, and others known and

Case 1:15-Cr-Q0379“-PK_C _Document 15 Fi|egj 11/23/18' Page.4 of 11

unknown, at least one of whon\ has been first brought to and
arrested in the Southern District of New York, intentionally and
knowingly combined, conspired, confederated, and agreed together
and with each other to violate the narcotics laws of the United
States.

8. It was a part and an object of the conspiracy that
JUAN ANTONIO HER_NANDEZ ALVAR_ADO, a/k/a “Tony Hernandez,” the
defendant, and others known and unknown, would and did knowingly
and intentionally import into the United States and into the
customs territory of the United States from a place outside thereof
a controlled substance, in violation of Title 21, United States
Code, Sections 952(a) and 960(a)(1).

9. It was further a part and an object of the
conspiracy that JUAN ANTONIO HER_NANDEZ ALVAR_ADO, a/k/a “Tony
Hernandez,” the defendant, and others known and unknown, would and
did manufacture, distribute, and possess with intent to distribute
a controlled substance, intending, knowing, and having reasonable
cause to believe that such substance would be unlawfully imported
into the United States and into waters within a distance of 12
miles of the coast of the United States, in violation of Title 21,
United States Code, Sections 959(a) and 960(a)(3).

10. It was further a part and an object of the

conspiracy that JUAN .ANTONIO HERNANDEZ ALVARADO, a/k/a “Tony

Case 1:15-Cr-00379-PKC Document 15 Filed 11/23/18 Page 5 of 11

COU'N'T TWO
(Possession of Machineguns and Destructive Devices)

The Grand Jury further charges:

12. Paragraphs l through. 6 of this Superseding
Indictment are realleged and incorporated by reference as though
fully set forth herein.

13. From at least in or about 2004, up to and including
in or about 2016, in Honduras and elsewhere, and in an offense
begun and committed out of the jurisdiction of any particular state
or district of the United States and for which one of two or more
joint offenders has been first brought to and arrested in the
Southern District of New York, JUAN ANTONIO HERNANDEZ ALVARADO,
a/k/a “Tony Hernandez,” the defendant, during and in relation to
a drug trafficking crime for which he may be prosecuted in a court
of the United States, to wit, the narcotics importation conspiracy
charged in Count One of this Superseding Indictment, knowingly
used and carried firearms, and, in furtherance of such crime,
knowingly' possessed firearms, and aided. and. abetted. the use,
carrying, and possession of firearms, to wit, machineguns that

were capable of automatically shooting more than one shot, without

 

Case 1:15-Cr-00379-PKC Document 15 Filed 11/23/18 Page 6 of 11

manual reloading, by a single function of the trigger, as well as
destructive devices.

. (Title 18, United States Code,
Sections 924(c)(1)(A), 924(c)(1)(B)(ii), 3238, and 2.)

COUNT THREE
(Conspiracy to Possess Machineguns and Destructive Devices)

The Grand Jury further charges:

14. Paragraphs l through 6 of this Superseding
Indictment are realleged and incorporated by reference as though
fully set forth herein.

15. From at least in or about 2004, up to and including
in or about 2016, in Honduras and elsewhere, and in an offense
begun and committed out of the jurisdiction of any particular state
or district of the United States, JUAN ANTONIO HERNANDEZ ALVARADO,
a/k/a “Tony Hernandez,” the defendant, and others known and
unknown, at least one of whonl has been first brought to and
arrested in the Southern District of New York, intentionally and
knowingly combined, conspired, confederated, and agreed together
and with each other to violate Title 18, United States Code,
Section 924(c).

16. It was a part and an object of the conspiracy that
JUAN ANTONIO HERNANDEZ ALVARADO, a/k/a “Tony' Hernandez,” the

defendant, and others known and unknown, would and did, during and

Case 1:15-Cr-00379-PKC Document 15 Filed 11/23/18 Page 7 of 11

in relation to a drug trafficking crime for which they may be
prosecuted in a court of the United States, to wit, the narcotics
importation conspiracy charged in Count One of this Superseding
Indictment, knowingly use and carry firearms, and, in furtherance
of such drug trafficking crime, knowingly possess firearms,
including machineguns that were capable of automatically shooting
more than one shot, without manual reloading, by a single function
of the trigger, as well as destructive devices, in violation of
Title 18, United States Code, Sections 924(€)(1)(A)(i) and
924(€)(1)(B)(ii).
(Title 18, United States Code, Sections 924(0) and 3238.)

COUNT FOUR
(Making False Statements)

The Grand Jury further charges:

17. Paragraphs 1 through 6 of this Superseding
Indictment are realleged and incorporated by reference as though
fully set forth herein.

18, On or about October 25, 2016, in the Southern
District of New York, Southern District of Florida, and elsewhere,
JUAN ANTONIO HERNANDEZ ALVARADO, a/k/a “Tony Hernandez,” the
defendant, in a matter within the jurisdiction of the executive
branch of the Government of the United States, knowingly' and

willfully falsified, concealed, and covered up by a trick, scheme,

Case 1:15-Cr-00379-PKC Document 15 Filed 11/23/18 Page 8 of 11

and device a material fact, and made materially false, fictitious,
and fraudulent statements and representations, to wit, during an
interview with, among others, representatives of the U.S. Drug
Enforcement Administration in connection with an investigation
being conducted in the Southern District of New York, HERNANDEZ
ALVARADO made misrepresentations in connection with the criminal
conduct charged in Counts One through Three of this Superseding
Indictment, including that he never accepted. money from drug
traffickers for any purpose and never provided assistance to drug
traffickers in any way.
(Title 18, United States Code, Section 1001.)

FORFE ITU'RE ALLEGAT I ON
(As to Count One)

 

19. As a result of committing the controlled substance
offense charged in Count One of this Superseding Indictment, JUAN
ANTONIO HERNANDEZ ALVARADO, a/k/a “Tony Hernandez,” the defendant,
shall forfeit to the United States, pursuant to Title 21, United
States Code, Sections 853 and 970, any and all property
constituting, or derived from, any proceeds the defendant
obtained, directly or indirectly, as a result of the offense, and
any and all property used, or intended to be used, in any manner
or part, to commit, and to facilitate the commission of the offense

charged in Count One of this Superseding Indictment,

Case 1:15-Cr-00379-PKC Document 15 Filed 11/23/18 Page 9 of 11

FORFEITURE ALLEGATION
(As to Counts Two and Three)

20. As a result of committing the firearms offenses
charged in Counts Two and Three of this Superseding Indictment,
JUAN ANTONIO HERNANDEZ ALVARADO, a/k/a “Tony Hernandez,” the
defendant, shall forfeit to the United States, pursuant to Title
18, United States Code, Section 924(d), all firearms and ammunition
involved in and used in the commission of the offenses charged in
Counts Two and Three of this Superseding Indictment,

Substitute Assets Provision

 

21. If any of the above-described forfeitable property,
as a result of any act or omission of JUAN ANTONIO HERNANDEZ

ALVARADO, a/k/a “Tony Hernandez,” the defendant:

a. cannot be located upon the exercise of due
diligence;
b. has been transferred or sold to, or

deposited with, a third person;

c. has been placed beyond the jurisdiction of the
Court;

d. has been substantially diminished in value; or

e. has been commingled with other property which

cannot be subdivided without difficulty,

lO

Case 1:15-cr-003z9`-"P`K€ Document 15 Fi_|ed 11/23/18 Page 10 of 11

it is the intent of the United States, pursuant to Title 21, United
States Code, Sections 853(p) and 970, and Title 28, United States
Code, Section 2461(c), to seek forfeiture of any other property of
the defendant up to the value of the above forfeitable property,

(Title 21, United States Code, Sections 853 & 970; and
Title 28, United States Code, Section 2461(c).)

611-Lij S.@»Q"mm,.
FOKEPERSONW GEOFFRI;{Y S. BERMAN

° CbL` United States Attorney
’l"‘l,{-{g

 

ll

 

Case 1:15-cr-00379-PKC Document 15 Filed 11/23/18 Page 11 of 11

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
_ v. _-

JUAN ANTONIO HERNANDEZ ALVARADO,
a/k/a “Tony Hernandez,”

Defendant.

 

SUPERSEDING INDICTMENT

 

52 15 cr. 379 (PKc)

(21 U.S.C. § 963; and
18 U.S.C. §§ 924, lOOl, 3238, 2.)

GEOFFREY S. BERMAN
United States Attorney.

 

A TRUE BILL

Foreperson.
//»~ 'L/-'I§

///;//# ;MM/QQ@@/ @VMMW WQMM%

A/?’w/j

 

